The opinion of the Court was delivered by
Rogers, J.
— That parol evidence may be received to establish a trust has been repeatedly ruled, but the question is, what is a trust which comes within the principle ? It is confined, as I take it, to those cases of resulting trust which arise from an implication of law, as for example, where the money is paid by one, the property purchased and the title taken in the name of another. In such and similar cases, the legal title is in one, the equitable title in another, and to prevent fraud, the fact of payment may be established by parol evidence. Equity will decree the purchaser a trustee for the use of the person who paid the purchase money. But where there is nothing more in the transaction than is implied from the violation of a parol agreement, equity will not decree the purchaser a trustee. These principles are explicitly recognised in Kisler v. Kisler, (2 Watts 323); Sidle v. Walters, (5 Watts 391); Robertson v. Robertson, (9 Watts 32); Haines v. O'Conner, (10 Watts 313); Bixler v. Wilson, not reported; and in Fox v. Heffner, (1 Watts & Serg. 372.) The latter resembles the present case in all its features. Had it been that Jackman paid the purchase money, it would. have been a resulting trust proveable by parol, for it is admitted that parol evidence in a proper case may be received to establish a trust, although the conveyance be absolute on its face. To hold this to be a mortgage, when in truth it is a sale, would be a virtual repeal of the Act of Frauds. Besides, the same attempt was made in Fox v. Heffner, withoüt success. The fact that the property belonged to Jackman can make no difference. It was a judicial sale, and it would be of the most mischievous consequence if the purchaser at a public sale could at any distance of time have an absolute turned into a defeasible title by parol evidence. If we countenance such a doctrine, in all cases where the.property rises in value will the attempt be made. To guard against this inconvenience the statute was made. Besides, such a contract would be unequal? for what remedy would the purchaser *151have against the former owner? From the very nature of the case, in nine times out of ten, the contract would be all on one side.
Judgment affirmed.